Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 01/06/2022.

Status of Claims
3.        Claims 1, and 3-12 are pending in this application.
           Claims 1, 3-4, 7, 11 and 12 are currently amended.
	Claim 2 is currently canceled.

Examiner’s Statement of Reasons for Allowance
4.         Claims 1, and 3-12 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“receive, in response to an instruction from a user to start an application installed in the image processing apparatus, a request to register a flow from the application, store information for identifying functions included in the flow and an execution order of the functions, switchably display setting screens for the respective functions included in the flow in response to a request from the application to execute the flow, and execute the functions identified based on the stored information in the stored execution order based on setting information input on the setting screens for the respective functions, wherein the application includes flow execution information that provides the functions as libraries included in the flow execution information to the application, the libraries being placed in a folder of the application, and the functions included in the libraries are usable as the application according to definition information included in the application.” along with all the other limitations as required by independent claim 1.

Regarding Claim 11:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“receiving, in response to an instruction from a user to start an application installed in the image processing apparatus, a request to register a flow from the application; storing information for identifying functions included in the flow and an execution order of the functions; switchably displaying setting screens for the respective functions included in the flow in response to a request from the application to execute the flow; and executing the functions identified based on the stored information in the stored execution order based on setting information input on the setting screens for the respective functions, wherein the application includes flow execution information that provides the functions as libraries included in the flow execution information to the application, the libraries being placed in a folder of the application, and the functions included in the libraries are usable as the application according to definition information included in the application.” along with all the other limitations as required by independent claim 11.

Regarding Claim 12:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“receiving, in response to an instruction from a user to start an application installed in the image processing apparatus, a request to register a flow from the application; storing information for identifying functions included in the flow and an execution order of the functions; switchably displaying setting screens for the respective functions included in the flow in response to a request from the application to execute the flow; and Page 5 of 12Docket No.: 20R-075 App. No.: 17/205,113 executing the functions identified based on the stored information in the stored execution order based on setting information input on the setting screens for the respective functions, wherein the application includes flow execution information that provides the functions as libraries included in the flow execution information to the application, the libraries being placed in a folder of the application, and the functions included in the libraries are usable as the application according to definition information included in the application.” along with all the other limitations as required by independent claim 12.

6.       It follows that claims 3-10 are then inherently allowable for depending on an allowable base claim.
7.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."
Conclusion
8.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
            Machida (US 8,019,853) allows a structure of an entire system including various peripheral devices to be visually confirmable, allows a user to easily grasp or see the entire system, and allows the entire system to be effectively used. Thus, a CPU acquires a resource information structure and a status of each peripheral device by communicating with these devices, and a virtual system configuration display unit causes a display unit to display a system configuration based on the acquired resource information structure and each peripheral device status such that specific icons capable of being discriminated for respective functions are displayed to be connected on a virtual network path.

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677